Order unanimously reversed on the law *909without costs and matter remitted to Supreme Court for further proceedings in accordance with the following Memorandum: Upon our review of the record, we conclude that there is no support for the decision rendered by Supreme Court. At the bifurcated trial on the issue of grounds, plaintiff established that defendant’s misconduct so endangered plaintiff’s physical and mental well-being that it rendered continued cohabitation unsafe or improper {see, Domestic Relations Law § 170 [1]). Defendant did not offer any proof. Based upon plaintiff’s unrefuted testimony about defendant’s acts of cruelty and their effect upon plaintiff’s mental and physical health, we conclude that the record is sufficient to support plaintiff’s cause of action for divorce on the ground of cruel and inhuman treatment {see, Birnbaum v Birnbaum, 177 AD2d 367, Iv dismissed 79 NY2d 1040). We remit the matter to Supreme Court to grant a judgment of divorce in favor of plaintiff. (Appeal from Order of Supreme Court, Niagara County, Howe, J. — Divorce.) Present — Pine, J. P., Wesley, Callahan, Doerr and Boehm, JJ.